
	
		I
		111th CONGRESS
		1st Session
		H. R. 1733
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Lee of New York
			 (for himself, Mr. Higgins, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  refundable credit against income tax for the cost of passports and other
		  enhanced identification documents required to comply with the June 1, 2009,
		  implementation of the Western Hemisphere Travel Initiative.
	
	
		1.Short titleThis Act may be cited as the
			 Passport Fee Relief Act of
			 2009.
		2.Refundable credit
			 for cost of passports and other documentation required to comply with western
			 hemisphere travel initiative
			(a)In
			 generalSubpart C of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 refundable credits) is amended by inserting after section 36A the following new
			 section:
				
					36B.Travel
				documents required to comply with western hemisphere travel
				initiativeIn the case of an
				individual, there shall be allowed as a credit against the tax imposed by this
				subtitle for the taxable year an amount equal to the cost paid or incurred by
				the taxpayer to obtain any travel document—
						(1)which complies
				with the plan developed under section 7209(b)(1) of the Intelligence Reform and
				Terrorism Prevention Act of 2004, and
						(2)which is for the identification of the
				taxpayer, the taxpayer’s spouse, or any dependent of the taxpayer with respect
				to whom the taxpayer is allowed a deduction under section
				151.
						.
			(b)Conforming
			 amendments
				(1)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting 36B,
			 after 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 36A the following new
			 item:
					
						Sec. 36B. Travel documents required
				to comply with Western Hemisphere Travel Initiative..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
